Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the primary structure" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the primary structure" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the computer program" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites (i) a computer-implemented method for designing a part by topology optimization, comprising: [topology optimization is a mathematical concept], (ii) defining a working volume for the optimization of the part [mathematical concept and/or mental process and/or can be done one a paper with a pen], (iii) defining at least one boundary condition applied to the part [mathematical concept and/or mental process and/or can be done one a paper with a pen], (iv) computing a vector field over the working volume, each vector of the field representing an optimal direction and a quantity of material corresponding to satisfy the at least one boundary condition [mathematical concept and/or mental process and/or can be done one a paper with a pen], (v) computing a set of flow lines by propagating from starting points in the vector field [mathematical concept and/or mental process and/or can be done one a paper with a pen], (vi) for each flow line of the set, computing an element for the primary structure of the part [mathematical concept and/or mental process and/or can be done one a paper with a pen], (vii) computing a secondary structure of the part linking the set of primary as well as secondary structure elements together [mathematical concept and/or mental process and/or can be done one a paper with a pen]. This judicial exception is not integrated into a practical application because no controller or a control process to operate an additive manufacturing device or a 3D printing device is disclosed. The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because use of a computer is well known and common in performing a mathematical concepts.

Similarly, dependent claims 2-13 and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus they are also rejected.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 14 recites (i) a non-transitory computer medium having stored thereon a computer program including instructions for performing the method for designing a part by topology optimization, comprising: [topology optimization is a mathematical concept], (ii) defining a working volume for the optimization of the part [mathematical concept and mental process and/or can be done one a paper with a pen], (iii) defining at least one boundary condition applied to the part [mathematical concept and/or mental process and/or can be done one a paper with a pen], (iv) computing a vector field over the working volume, each vector of the field representing an optimal direction and a quantity of material corresponding to satisfy the at least one boundary condition [mathematical concept and/or mental process and/or can be done one a paper with a pen], (v) computing a set of flow lines by propagating from starting points in the vector field [mathematical concept and/or mental process and/or can be done one a paper with a pen], (vi) for each flow line of the set, computing an element for the primary structure of the part [mathematical concept and/or mental process and/or can be done one a paper with a pen], (vii) computing a secondary structure of the part linking the set of primary as well as secondary structure elements together [mathematical concept and/or mental process and/or can be done one a paper with a pen]. This judicial exception is not integrated into a practical application because no controller or a control process to operate an additive manufacturing device or a 3D printing device is disclosed. The claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because use of a non-transitory readable medium is well known and common in performing a mathematical concepts.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 15 recites (i) a processor coupled to a memory and a graphical user interface, the memory having recorded thereon the computer program for designing a part by topology optimization that when executed by a processor causes the processor to be configured to: [topology optimization is a mathematical concept], (ii) defining a working volume for the optimization of the part [mathematical concept and/or mental process and/or can be done one a paper with a pen], (iii) defining at least one boundary condition applied to the part [mathematical concept and/or mental process and/or can be done one a paper with a pen], (iv) compute a vector field over the working volume, each vector of the field representing an optimal direction and a quantity of material corresponding to satisfy the at least one boundary condition [mathematical concept and/or mental process and/or can be done one a paper with a pen], (v) compute a set of flow lines by propagating from starting points in the vector field [mathematical concept and/or mental process and/or can be done one a paper with a pen], (vi) for each flow line of the set, compute an element for the primary structure of the part [mathematical concept and/or mental process and/or can be done one a paper with a pen], (vii) compute a secondary structure of the part linking the set of primary as well as secondary structure elements together [mathematical concept and/or mental process and/or can be done one a paper with a pen]. This judicial exception is not integrated into a practical application because no controller or a control process to operate an additive manufacturing device or a 3D printing device is disclosed. The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because use of a processor coupled to a memory and a graphical user interface (i.e., a computer) is well known and common in performing a mathematical concepts.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The invention as disclosed in claim 14 is directed to non-statutory subject matter.  The claimed invention as a whole must accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result”  (State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d at 1273, 45 USPQ2d at 1601-02).

Claim 14 is directed to a non-transitory computer readable medium storing a computer program including instructions to be accessed.  No physical aspects of the apparatus are disclosed however, and as such, the “program” amounts to nothing more than a software or a computer listing per se, in that none of the elements recited are computer components or statutory processes, as they are not “acts” being performed.  Such a claimed computer program does not define any structural and functional interrelationships between the computer program and hardware elements of a computer which permit the computer program’s functionality to be realized, and as such is considered functional descriptive material not capable of execution and thus are not capable of producing a useful, concrete and tangible result as required by the State Street Formulation.  It is recommended that the claim be amended to show interactions between the hardware components of the system (processor, hard drive, etc.) and the recited acts of the apparatus (being executed/stored/etc. by the hardware).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matusik et al (US Pub. 2019/0001657; hereinafter Matusik).

As per claim 1, Matusik discloses a computer-implemented method for designing a part by topology optimization [abstract; performing a topology optimization], comprising:  5

defining a working volume for the optimization of the part [abstract; Fig. 1-2; para 0004-0006, 0024, 0026; small volume elements (voxels)]; 

defining at least one boundary condition applied to the part [abstract; Fig. 1-2; para 0004-0006, 0024, 0026-0032, 0060, 0066, 0076; boundary conditions]; 

computing a vector field over the working volume, each vector of the field representing an optimal direction and a quantity of material corresponding to satisfy the at least one boundary condition [abstract; Fig. 1-2; para 0004-0006, 0024, 0026-0032, 0060-0062, 0066-0067; “a vector of the nodal target displacements and the boundary conditions are taken as input to the topology optimization process”];  

10computing a set of flow lines by propagating from starting points in the vector field [inherent or well known in the art – applicant disclosed in para 0082; “The computation of the flow lines (or streamlines) is performed as known in the art.”]; 

for each flow line of the set, computing an element for the primary structure of the part [abstract; Fig. 1-2; para 0004-0006, 0026-0054, 0070-0073, 0079-0081; a primary structure may be computed from a microstructure]; and 

computing a secondary structure of the part linking the set of primary as well 15as the secondary structure elements together [abstract; Fig. 1-2; para 0004-0006, 0026-0054, 0070-0073, 0079-0081; a secondary structure may be computed from the microstructure].


As per claim 14, Matusik discloses a non-transitory computer readable medium having stored thereon a computer program including instructions for performing the method for designing a part by 15topology optimization [abstract; Fig. 12; performing a topology optimization], comprising: 

defining a working volume for the optimization of the part [abstract; Fig. 1-2; para 0004-0006, 0024, 0026; small volume elements (voxels)]; 

defining at least one boundary condition applied to the part [abstract; Fig. 1-2; para 0004-0006, 0024, 0026-0032, 0060, 0066, 0076; boundary conditions]; 

computing a vector field over the working volume, each vector of the field representing an optimal direction and a quantity of material corresponding to 20satisfy the at least one boundary condition [abstract; Fig. 1-2; para 0004-0006, 0024, 0026-0032, 0060-0062, 0066-0067; “a vector of the nodal target displacements and the boundary conditions are taken as input to the topology optimization process”]; 

computing a set of flow lines by propagating from starting points in the vector field [inherent or well known in the art – applicant disclosed in para 0082; “The computation of the flow lines (or streamlines) is performed as known in the art.”]; 

for each flow line of the set, computing an element for the primary structure of the part [abstract; Fig. 1-2; para 0004-0006, 0026-0054, 0070-0073, 0079-0081; a primary structure may be computed from a microstructure]; and  

25computing a secondary structure of the part linking the set of primary as well as the secondary structure elements together [abstract; Fig. 1-2; para 0004-0006, 0026-0054, 0070-0073, 0079-0081; a secondary structure may be computed from the microstructure].


As per claim 15, Matusik discloses a system comprising: 

a processor coupled to a memory and a graphical user interface, the memory having recorded thereon the computer program for designing a part by topologytmpE19 tmp -- 30 3331 optimization [abstract; Fig. 12; performing a topology optimization] that when executed by a processor causes the processor to be configured to: 

define a working volume for the optimization of the part [abstract; Fig. 1-2; para 0004-0006, 0024, 0026; small volume elements (voxels)]; 

define at least one boundary condition applied to the part [abstract; Fig. 1-2; para 0004-0006, 0024, 0026-0032, 0060, 0066, 0076; boundary conditions];  

5compute a vector field over the working volume, each vector of the field representing an optimal direction and a quantity of material corresponding to satisfy the at least one boundary condition [abstract; Fig. 1-2; para 0004-0006, 0024, 0026-0032, 0060-0062, 0066-0067; “a vector of the nodal target displacements and the boundary conditions are taken as input to the topology optimization process”]; 

compute a set of flow lines by propagating from starting points in the vector field [inherent or well known in the art – applicant disclosed in para 0082; “The computation of the flow lines (or streamlines) is performed as known in the art.”];  

10for each flow line of the set, compute an element for the primary structure of the part [abstract; Fig. 1-2; para 0004-0006, 0026-0054, 0070-0073, 0079-0081; a primary structure may be computed from a microstructure]; and 

compute a secondary structure of the part linking the set of primary as well as the secondary structure elements together [abstract; Fig. 1-2; para 0004-0006, 0026-0054, 0070-0073, 0079-0081; a secondary structure may be computed from the microstructure].


As per claim 2, Matusik discloses wherein the vector field over the working volume is computed using finite element model [para 0052; using standard finite element techniques].

As per claim 3, Matusik discloses wherein the vector field over the working volume is computed by an anisotropic free-material optimization that is applied for the finite element model [para 0026; materials exhibit an anisotropic behavior].

As per claims 4 and 17-18, Matusik discloses wherein computing a primary 25structure element of the part comprises: sampling the flow line into a set of points, the set of point comprising at least one of the starting points [para 0040; starting points]; and computing a polyline from the set of points of the sampled flow line [Fig. 3-11].

As per claim 5, Matusik discloses wherein the sampling rate of the flow line is equal to a lattice length scale or to a user selected value [para 0032, 0037; a lattice].  

As per claims 6 and 19, Matusik discloses wherein the secondary structure comprises segments connecting at least one point of the set of points of a first sampled flow line to one point of the set of points of a second sampled flow line [Fig. 3-11; para 0027, 0032, 0034-0035; sampling].

As per claim 7, Matusik discloses wherein the segments are obtained by computing faces that connect the first and second sampled flow lines [Fig. 3-11; para 0101].

As per claim 8, Matusik discloses wherein the faces are computed 10by applying a Delaunay meshing of the set of points of the sampled flow lines, triangles or tetrahedra being obtained [prior art – applicant disclosed in para 0094].

As per claims 9 and 20, Matusik discloses further comprising: computing at least one tertiary structure linking at least two ends of the set of 15primary structure elements together, wherein the at least one tertiary structure is computed for each region of the working volume that has a density of quantity of material that exceeds a threshold [para 0044; threshold].

As per claim 10, Matusik discloses wherein the third 20structure is a solid lump or a shell [Fig. 3-11; a geometry envelop may be an initial shell design of the 3D part comprising design requirements and geometric features].

As per claim 11, Matusik discloses wherein the primary structure elements computed for each flow line and the secondary structure elements are bars, two bars being connected with one solid sphere, and  25wherein each bar has a section, a dimension of the section being computed from the defined working volume and defined at least one boundary condition [Fig. 3-11; para 0004-0006, 0026-0054, 0070-0073, 0079-0081; microstructures and/or data structures].

As per claim 12, Matusik discloses further comprising: identifying one or more secondary structure elements based on at least one of the following criteria:  tmpE19 tmp --  30the length of the secondary structure element exceeds a predetermined value, the secondary structure elements is located too close from another secondary structure element [Fig. 3-11; para 0004-0006, 0026-0054, 0070-0073, 0079-0081; a microstructure may be of different length as required and may be divided into a primary structure and a secondary structure]; and  5removing the identified one or more secondary structure elements [Fig. 3-11; para 0004-0006, 0026-0054, 0070-0073, 0079-0081; inherent to the system to remove an unwanted structure element].

As per claim 13, Matusik discloses further comprising: transferring the computed vector field on the primary and secondary structure elements closest to where they are placed on the vector field [abstract; Fig. 1-2; para 0004-0006, 0024, 0026-0032, 0060-0062, 0066-0067]; and  10computing a sizing optimization for each element of the primary and secondary structure elements as design variables [abstract; Fig. 1-2; para 0031; the size of the lattice].

As per claim 16, Matusik discloses a method of additive manufacturing a part designed according to the method of claim 1 [para 0003, 0022, 0102; additive fabrication (i.e., 3D printing)].


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in rejection above.
A. US-20170372480 discloses that topology is a process of distributing material within a defined design space such that a performance objective for the part design may be achieved while satisfying the design constraints.
B. US-20180075184 discloses a well-known design technique in the field of designing a mechanical part is referred to as “topology optimization” technology. This technique allows representing a mechanical part with a subset of a finite element mesh (FEM).
D. US-20200307174 discloses in a flow chart shown as FIG. 1 illustrating the overall optimization process of a 3D part to be printed. The synthesis of a three-dimensional part can include overall design goals for customer parts, target weight, loading conditions, deflection and stress margins-of-safety requirements, determination of candidate design topology and tool path, optimization to determine improved topology optimization to determine improved tool path, and slicing of a new geometry based on improved topology and improved tool path.
E. US-20140277669 discloses an additive topology optimized manufacturing for multi-functional components.
U. Kukielka et al disclose that the purpose of topology optimization is to achieve the best possible placement in a certain area of material to be constructed in such a way that, under given boundary conditions and load conditions, the shape of the structure is optimal.
V. Zhou et al disclose that topology optimization has seen rapid development during the last decade, both in research and industrial applications.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116